JONES, J.
Christine Johnson was charged by an information filed in the county court of Tillman county with the unlawful sale of one half-pint of whiskey; was tried, convicted, and pursuant to the verdict of the jury, was sentenced to serve 60 days in the county jail and pay a fine of $100 and has appealed.
The single proposition presented by the appeal is whether the county attorney erred on cross-examination of the defendant by asking the following question :
“Q. You were convicted during the last term of district court of a felony of possession of intoxicating liquor after two prior offenses? A. Yes.”
It is admitted that a defendant who elects to testify may be cross-examined the same as any other witness and, for the purpose of affecting his or her credibility, may be asked whether he or she has been convicted of a crime. 12 O.S. *641951 § 381. It is contended, however, that since the alleged conviction had been appealed and was not final, the county attorney should not have been permitted to have asked such question, and that it had the effect of placing defendant’s bad character before the jury without her having put her character at issue.
This contention has been determined adversely to the defendant. Treadway v. State, 30 Okla. Cr. 239, 235 P. 929; Newcomb v. State, 23 Okla. Cr. 172, 213 P. 900; James v. State, 64 Okla. Cr. 174, 78 P. 2d 708.
The judgment and sentence of the county court of Tillman county is affirmed.
POWELL, P. J., and BRETT, J., concur.